Citation Nr: 1813797	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-31 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

This issue is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran filed a claim in November 2013 for service connection for a psychiatric disorder, including PTSD and anxiety.  While the RO adjudicated service connection for PTSD to include anxiety, the Board has expanded the issue to include an acquired psychiatric disability, as indicated by the Veteran in his original claim and in conformance with the Federal Circuit's decision in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  The issue has been recharacterized accordingly, as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that further development is needed prior to adjudication of the Veteran's appeal.  Specifically, the Board finds that the record is incomplete.  First, the Board finds that additional treatment records must be obtained.  The most recent VA treatment records are from 2003, although the statement of the case (SOC) lists out-patient treatment records from as late as February 2004.  After the filing of the Veteran's November 2013 claim, the record does not reflect any attempts by the RO to obtain additional treatment records.  The Board will remand to attempt to obtain any outstanding treatment records.

While the record contains the Veteran's DD-214, additional military records are absent from the claim file.  The Board will remand to attempt to obtain any outstanding military records.  In addition, the record reflects that the Veteran served on the USS Valley Forge.  In support of his PTSD claim, the Veteran states that he prepared bodies to return home and gave blood to Marines who were injured.  The record does not reflect attempts to verify these stressors.  Efforts must be made to attempt to verify the Veteran's stressors, to include contacting the United States Army and Joint Services Records Research Center (JSRRC).  To this end, the Veteran should be provided information as to what evidence is required to support verification of these alleged stressors, after which a formal request should be made to the JSRRC or other appropriate source to assist in verifying the reported in-service stressors.  38 U.S.C. § 5103A (b); 38 C.F.R. § 3.159 (c).

In addition to the above, the Board notes the absence of the following records: (1) in its February 2018 brief, the Veteran's representative alleges that the Veteran's service treatment records are incomplete, in that the August 1966 separation examination is only a partial copy; (2) the February 2018 brief also states that it contains an attachment of a June 25, 1999 Board decision, however, the record does not contain this attachment; and (3) the August 2015 SOC references an April 2014 VA medical examination, however, the report from this examination has not been associated with the claim file.  The Board will remand to attempt to obtain these missing documents.  

Finally, even assuming that a copy of the April 2014 VA examination can be obtained, in light of the missing records and the substantial development needed to complete the file, the Board finds that a new VA examination is needed.  After all necessary development, an examination should be scheduled and the examiner should be given a complete copy of the claim file, containing all associated treatment records and any verifications of the Veteran's in-service stressors.

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, obtain the identified records and associate them with the claim file.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file via a Memorandum of Unavailability.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Secure for the record the Veteran's complete service personnel records.  All requests for records and their responses must be associated with the claim file.

3.  Contact the Veteran and request any additional details which may serve to allow VA to verify his claimed in-service PTSD stressors.  The Veteran should be provided information as to what evidence is required to support verification of these alleged stressors.  He should be asked to provide as much detail as possible and be notified that more specific details will make verification faster and more likely to be successful. 

Whether or not the Veteran provides additional details, all reasonable steps necessary to attempt to verify the Veteran's reported stressors should be undertaken, including obtaining ship's logs from any ship the Veteran served on in the Republic of Vietnam and querying JSRRC to confirm the details already provided by the Veteran.  All requests for confirmation of the asserted in-service stressors must be clearly documented in the file.

4.  Take all necessary action to obtain the following missing records:

(a)  A complete copy of the Veteran's August 1966 separation examination.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit these records for VA review.

(b)  The attachment (June 25, 1999 Board decision) referenced in the February 2018 brief.  If it cannot be found, contact the Veteran's representative to obtain an additional copy.

(c)  The April 2014 VA medical examination referenced in the August 2015 SOC  

Attempts to obtain these documents should be noted in the claim file.  If any of these documents cannot be obtained, this should also be noted in the claim file. 

5.  After completing the above, schedule the Veteran for an examination to address the etiology of the claimed acquired psychiatric disability, to include PTSD and anxiety.  The examiner should identify all diagnosed psychiatric disabilities and for each diagnosed provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

The VA examiner should be given access to the claim file.  The examiner should state that a review of the claim file was completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

A detailed rationale is requested for all opinions provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

